Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 17, 1987 (People v Calcaterra, 127 AD2d 778 [1987]), affirming a judgment of the County Court, Suffolk County, rendered August 2, 1984.
*729Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Miller, J.P., Schmidt, Crane and Mastro, JJ., concur.